             Case 1:20-cr-00067-JDB Document 38 Filed 10/02/20 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )      No. 20-CR-0067
                                             )
                 v.                          )      HONORABLE JOHN D. BATES
                                             )
MARIAM TAHA THOMPSON,                        )      STATUS REPORT October 2, 2020
                                             )
                 Defendant.                  )


                                     JOINT STATUS REPORT

        The United States, through its attorney, the United States Attorney for the District of

Columbia, and with the consent of counsel for Mariam Thompson, David Benowitz, Esq., hereby

files this joint status report.

        1.       Detention - Ms. Thompson remains in detention pending a detention hearing that

is currently scheduled for October 30, 2020, before United States Magistrate Judge G. Michael

Harvey. The detention hearing was previously scheduled for September 29, 2020, and was

continued at the joint request of the parties. The time between September 29, 2020, and October

30, 2020, has been tolled under the Speedy Trial Act.

        2.       Special Administrative Measures – On March 17, 2020, the Attorney General

approved Special Administrative Measures regarding Ms. Thompson’s conditions of confinement.

These measures are designed to limit Ms. Thompson’s ability to make additional disclosures of

classified national defense information. Despite these measures, the defendant has been provided

with regular opportunities for monitored phone calls with her family members during her

detention. As a result of limitations on Federal Bureau of Investigation (“FBI”) personnel, the

government has reduced these calls from weekly calls, to calls every other week. The government
            Case 1:20-cr-00067-JDB Document 38 Filed 10/02/20 Page 2 of 3




will work with the FBI and the United States Marshals Service to see if weekly calls can be restored

once when additional resources become available.

       3.      Ms. Thompson’s Access to Counsel – With the assistance of the FBI and the

Classified Information Security Officer (“CISO”), Ms. Thompson has been able to continue to

meet regularly her counsel in the Sensitive Compartmented Information Facility (“SCIF”) within

the courthouse. Meeting in the SCIF despite the ongoing Covid-19 logistical challenges is

necessary because much of the discovery in this case is classified, counsel must review classified

materials with Ms. Thompson, and counsel is required to discuss classified matters with Ms.

Thompson.

       4.      Discovery – Since the last Joint Status Report on August 14, 2020, the parties

participated in a series of proffer sessions during the weeks of August 24, and August 31, 2020.

During these proffer sessions the government presented additional inculpatory evidence to the

defendant and her counsel in a classified setting. Some of this information included materials that

the government was having a difficult time producing to the defense in a useable form.

       5.      Post-Proffer Actions – The government used information provided by the

defendant during these proffer sessions to take certain protective measures. The government will

provide further details regarding these actions in a classified filing in time for the defendant to use

such information in any future sentencing filings or hearings. Undersigned counsel are currently

working with their respective supervisors in order to obtain authorization to extend a plea offer to

the defendant that will resolve this matter.

       6.      Requests – At this time the parties do not require any intervention by this Court to

resolve any disputes. Given the ongoing issues related to the Covid-19 pandemic, and the

postponement of the detention hearing until October 30, 2020, and the pendency of a plea offer,
          Case 1:20-cr-00067-JDB Document 38 Filed 10/02/20 Page 3 of 3




the parties propose that in lieu of a status hearing the parties will file an updated status report with

the Court on or before November 6, 2020. Should the parties reach an agreement regarding the

resolution of this matter before that date, the parties will promptly contact the court.


                                                        Respectfully submitted,

                                                        MICHAEL R. SHERWIN
                                                        Acting United States Attorney
                                                        N.Y. Bar No. 4444188

DATE: October 2, 2020                           By:     s/ John Cummings
                                                        John Cummings
                                                        DC Bar No. 986573
                                                        Special Assistant United States Attorney
                                                        555 4th St., NW
                                                        Washington, DC 20530
                                                        (202) 252-7271
                                                        john.cummings@usdoj.gov

                                                        Jennifer Kennedy Gellie
                                                        D.C. Bar No. 1020976
                                                        Trial Attorney
                                                        National Security Division
                                                        U.S. Department of Justice
                                                        950 Pennsylvania Ave., NW
                                                        Washington, DC 20530
                                                        (202) 233-0986
                                                        jennifer.gellie@usdoj.gov
